DETAILED ACTION
Election/Restrictions
1.	This Application contains disclosure of several independent and distinct inventions.

2.	This application contains claims directed to the following patentably distinct species:
Group I
A.	Claims 1-10 directed to the species of Figs. 1-9 which require a display with a 3D image or picture and an Analog-to-Digital Board that directly receives input from a touch controller.
Group II
B.	Claims 11-16 directed to the species of Figs. 10-13 which requires a second light emitter disposed in a space between the display and the touch screen, the second light emitter having a diffusion plate, light source mounted in an installation space of the diffusion plate, discharger, and reflection sheet.	Group III
C.	Claims 17-23 directed to the species of Figs. 14-19 which requires that a click-informing unit coupled to the frame at upper and lower sides of the frame sense a touch, the touch screen coupled to a front end of the frame and the click-informing unit 
Group IV
D.	Claims 24-32 directed to the species of Figs. 21-32 which requires a bar-shaped casing having a left plate with rails and a rear plate, a touch board, haptic board, speaker, light emitter, and finishing member, the light emitter having a light source casing, light diffusion cover, light source, light guide plate, and reflection sheet.

3.	The species are independent or distinct for the following reasons.  Each Species within each Group and each sub-species sets forth unique configurations of various disclosed features.  These unique configurations amount to a multitude of independent and distinct species given how many possible ways to compensate for non-uniformities on a display Applicant has disclosed.  Additionally, these species are not obvious variants of each other based on the current record.
With regard to Group I, the particular combinations of a display with a 3D image or picture and an Analog-to-Digital Board that directly receives input from a touch controller are independent and distinct from one another.  The combination of particular electrical elements provide unique configurations that, absent evidence to the contrary, are not obvious variations of each other.
With regard to Group II, the particular elements that are utilized including the second light emitter disposed in a space between the display and the touch screen, the second light emitter having a diffusion plate, light source mounted in an installation space of the diffusion plate, discharger, and reflection sheet each provide unique ways 
With regard to Group IV, the particular elements that are utilized including the bar-shaped casing, touch board, haptic board, speaker, light emitter, and finishing member provide unique ways to display touch input information to a user in Applicant’s disclosed system that, absent evidence to the contrary, are not obvious variations of each other.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species group, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  For example, Applicant can elect the following: “Applicant elects Species Group I.”  Alternatively, Applicant can make an admission on the record that various species are merely obvious variants of one another and are thus indistinct in order to be able to select more than one species group.
 Additionally, Applicant should identify which claims are directed to the elected species, as well as which claims Applicant believes are generic.  The identified generic claims will be examined according to Applicant’s elected species.

 or electronic resources, or employing different search queries).
In this particular Application, at the very least different search queries would be required.  Due to the number of possible combinations of the species of Groups I – IV, the equivalent of multiple searches would likely need to be conducted to properly review the prior art for each of the disclosed species.
Additionally, prior art for the various types of detected information and parameters could be required to be found separately within CPC subclasses G06F3/0421, G06F2203/04108, G06F3/043, G06F3/0488, G06F3/0428, etc.
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
5.	Applicant’s representative, Jaegyoo Jang, requested on 3/21/22 that a written action be sent to Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH P FOX/           Examiner, Art Unit 2694  


/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694